DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
3.	Claim 3, line 2, “two of the preceding guide” should be -- the preceding guide comprises two preceding guides--;
Claim 4, “one of the preceding guide” should be -- one of the two preceding guides--;

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasz et al. (5,820,401).

a cover (10, figure 1) including a cover housing (20, figure 1) and a cover connector (22, figure 1), the cover connector being with the cover housing; and 
a device-side connector (70, figure 2) including a receptacle (73), the cover housing being fittable into the receptacle (figure 4), a mating connector (72, figure 3) configured to close an interlock circuit by being connected to the cover connector disposed inside the receptacle; the cover housing including a preceding guide (a FIGURE A below) configured to guide the cover connector into a proper posture to be connectable to the mating connector by sliding on an opening edge (the FIGURE A below) of the receptacle prior to connection of the cover connector and the mating connector.

    PNG
    media_image1.png
    477
    497
    media_image1.png
    Greyscale

 	Regarding claim 2, the cover housing includes a cover body (21, figure 1) configured to close an opening of the receptacle (figure 4) and a peripheral wall projecting from the cover body along an inner peripheral surface of the receptacle while closing the opening; and the preceding guide projects toward a side opposite to the cover body from a projecting end of the peripheral wall.
Regarding claim 3, the cover housing is laterally long (figure 1), and the preceding guide comprises two preceding guides are provided on both end parts in a long axis direction on the projecting end of the peripheral wall.
 	Regarding claim 4, one of the two preceding guides is with the cover connector. 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        09/09/21.